COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-13-00554-CV
Style:                             Robert Pearson
                                   v. Roger Kroschel, III, Individually and as the Representative of Rockin’ R Trucking
Date motion filed*:                April 11, 2014
Type of motion:                    Motion to extend time for filing appellee/cross-appellant’s brief
Party filing motion:               Appellee/Cross-Appellant
Document to be filed:              Cross-Appellant’s Brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                              April 1, 2014
         Number of previous extensions granted:                           Current Due date:
         Date Requested:                                 June 11, 2014

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: June 11, 2014
                   The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Jim Sharp
                                                            Acting for the Court

Panel consists of      ____________________________________________

Date: April 22, 2014




November 7, 2008 Revision